Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 it is not clear if “a can-shaped separate container” is the same as “a reservoir” claimed in claim 1 or a different element.  For the purpose of examination, these two elements are considered the same element.
In claim 5, line 2, the phrase “the outer part” lacks proper antecedent basis.  For the purpose of examination, the phrase “an outer part” is assumed.
In claim 14, the phrase “the bayonet” lacks proper antecedent basis.  For the purpose of examination claim 14 depends from claim 12 is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skuratowicz (US 2,995,768).
As to claim 1, Skuratowicz discloses (see Figs 1-4) a device for applying a liquid of different viscosity to a surface to be wetted, comprising: a housing (casing 10 having sidewall 11 integrally formed with cylindrical handle 16) having a reservoir (32) for holding a liquid; a valve unit (head 47 and plunger rod 57) capable of metering discharge of the liquid from an outlet opening (31) of the reservoir; an application unit (29) connected to the valve unit on its outer side facing away from the housing for applying the liquid to a surface to be wetted; and a removal device (pad 25) is arranged for removing excess liquid from the surface wetted by the application unit on the side of the housing opposite the valve unit (see Figs 3-4 for the side of the valve 47 opposite to the surface wetted by the application unit).
As to claim 2, in Skuratowicz the housing has an interior into which the reservoir (32) is a can-shaped separate container filled with the liquid is inserted in a replaceable manner (receivable within the casing and engaged and disengaged with clamps, see column 2, line 71-column 3, line 21).

As to claims 5-6, in Skuratowicz (see Fig 1) a coupling unit (61, 63, 64) for separating and connecting the components (65, 66) is arranged between an outer part and the housing, wherein the coupling unit (61, 64) has one or more connection clips.
As to claim 11,  in Skuratowicz  (see Fig 1) the application unit and/or the removal device is/are each mounted on the housing via an adapter (flange 26, arms 35,36), advantageously detachably mounted on the housing.
As to claim 12, in Skuratowicz (see Fig 1) the application unit and/or the removal device can be connected to the respective adapter by one of a bayonet lock, a thread, a detachable rivet connection, a clip connection and/or a threadless section which can be slipped on, plugged on or clipped on (flange 26, clamping arms 35, 36).
Regarding claim 13, in Skuratowicz the adapter (flange 26, clamping arms 35, 36) is connected to the housing by one of a form fit, a clip and a thread and/or can be slipped on, plugged on or clipped on over an upper region.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Skuratowicz (US 2,995,768) in view of Burt (US 2014/0317866A1).
Skuratowicz teaches a working surface being arranged on the outside of an outer part which is detachably connected to the housing (see column 2, lines 24-24) wherein the removable device is a pliable material (see column 2, lines 43-49)  but lacks .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratowicz (US 2,995,768) in view of Lazisky (US 2,800,673).
Regarding claim 7, In Skuratowicz lacks teaching a cover flap for the removal device.  However, Lazisky teaches (see Fig 7) a removal device covered with a cover flap (102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a cover flap to prevent contamination.
As to claim 14, Skuratowicz lacks teaching a bayonet lock.  Lazisky teaches (see Figs 1 and 4) the bayonet lock configured such that a plurality of cylindrical projections of the removal movement in the axial direction between the removal device to the respective adapter (lugs or points 50 and openings 52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the bayonet lock as claimed to readily lock in position as taught by Lazisky (see column 3, lines 65-67) 

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art of record, to Skuratowicz fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed device for applying a liquid of different viscosity to a surface to be wetted (see claims 1 and 4)  comprising, inter alia, wherein the removal device has an elastic element under the microfiber cloth for storing the liquid removed by the microfiber cloth (as to claims 8 and 10); and wherein the microfiber cloth is held in position by barbs on the edge of an annular groove, the annular groove being arranged in the element or in the outer part (as to claim 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/